Exhibit 10.2(K)

[Yahoo! Inc. Letterhead]

                    , 2011

 

  Re: Letter Amendment to Performance Restricted Stock Unit Award Agreement (AFP
Version - 2010)

Dear                 :

Reference is made to the Performance Restricted Stock Unit Award Agreement (AFP
Version) between you and Yahoo! Inc. (the “Company”) dated February 25, 2010
(the “Award Agreement”). Capitalized terms used in this letter agreement and the
attached exhibit and not otherwise defined herein or therein will have the
meanings ascribed to such terms in the Award Agreement.

The purpose of this letter agreement is to amend the Award Agreement to provide
that (1) for the 2011 Performance Year, the number of the Restricted Stock Units
(if any) that will be credited to you with respect to such Performance Year will
not be determined under Exhibit A attached to the Award Agreement but will
instead be determined in accordance with Exhibit 1 attached to this letter
agreement, and (2) for the 2012 Performance Year, the Company will provide you
the methodology for establishing the number of Restricted Stock Units to be
credited with respect to such Performance Year during the first quarter of the
Performance Year.

This letter agreement does not modify any other terms of the Award Agreement
except as expressly set forth above (including, without limitation, the
crediting of any Restricted Stock Units to you with respect to the 2010
Performance Year and the vesting and payment provisions applicable to any such
units).

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

Sincerely, Yahoo! Inc. [NAME, TITLE]

 

Acknowledged and Agreed: By:  

 

  [NAME]